 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ed xX
CARLOS O. GUEVARA, :
Plaintiff, :
: ORDER

-against- :

: 19 Civ. 5583 (GBD)
CHRISTOPHER M. CROMMIE, BULK :
LOGISTICS INC., and TANKSTAR USA, INC., — :
Defendants. =:
en ee xX

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within forty-five
(45) days of this Order.
Dated: New York, New York

January 31, 2020
SO ORDERED.

ORG B. DANIELS
ited States District Judge

 
